Citation Nr: 1106795	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the right tonsil.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from April 1969 to 
April 1971.  

This appeal arises from October 2006 and February 2008-issued 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, that denied service 
connection for squamous cell carcinoma of the right tonsil.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On a VA Form 9, Substantive Appeal, the Veteran indicated a 
desire for a hearing at the RO before a member of the Board (now 
called a Veterans Law Judge). 

On July 27, 2009, VA notified the Veteran that his hearing would 
be held at the RO on September 2, 2009.  On August 26, 2009, the 
RO received a written request from the Veteran for rescheduling 
of that hearing due to a conflict in his schedule.  He requested 
a different location (St Louis RO) and a new date.  A note in the 
claims file reflects that the Veteran failed to report for the 
September 2, 2009 hearing at the Chicago RO.  There is no 
indication that the RO cancelled the September 2 hearing or 
attempted to reschedule the hearing. 

The case is therefore remanded to the RO for the following 
action:

The Veteran should be scheduled for a 
"Travel Board" hearing following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2010).  The 
RO should consider the Veteran's request 
that the hearing be held at the St Louis 
RO.  

The Veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


